Citation Nr: 1529246	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-29 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant is represented by: Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had qualifying (honorable) active duty service from December 3, 1986 to November 25, 1990, and from April 8, 1994 to April 7, 2005.  He had additional non-qualifying service from April 8, 2005 to November 26, 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the RO in Cleveland, Ohio.

In May 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In December 2014, the Board remanded this issue to the RO for additional evidentiary development.  The case has since been returned to the Board for further appellate action.  The Board also denied a disability rating for a left shoulder disability in excess of 10 percent, and denied an effective date earlier than December 3, 2008 for the grant of service connection for the left shoulder disability.  The decision with respect to those issues is final.  See 38 C.F.R. § 20.1100 (2014). 

The Veteran has generally disputed that he received a dishonorable discharge from his period of service from April 8, 2005 to November 26, 2008 (see VA Form 9 received November 7, 2011).  However, the specific determination in the April 22, 2009 RO decision was not that the Veteran received a dishonorable discharge from service, but that the Veteran was discharged from his last period of service by reason of a sentence of general court martial (January 31, 2007), and that this constitutes a statutory bar to VA benefits under 38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c)(2) (2014).  The Veteran has not appealed the April 2009 RO decision regarding the character of his service, nor has he disputed that he was discharged from his last period of service by reason of a sentence of general court martial.  Accordingly, the April 2009 decision is conclusive on that point.  


FINDING OF FACT

Although the Veteran was treated for knee pain in service, no current right knee disorder is related to service, and arthritis did not become manifest within one year of service separation. 


CONCLUSION OF LAW

A right knee disorder was not incurred in service; arthritis of the right knee is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right knee disorder on the basis that it is related to an episode of right knee pain in service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred during service if they become manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating (1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the October 2010 claim, the Veteran asserted that he had been diagnosed with severe arthritis of the right knee, has already had surgery on the knee, and that he has been told he may need a knee replacement.  According to the Veteran, this type of arthritis happens over a period of years and is caused by running and heavy lifting.  The Veteran asserts that he did lots of running and heavy lifting throughout his Army career over a period of 14 years.  

Clinical records, including the report of VA examination in February 2015, substantiate a current diagnosis of degenerative arthritis of the right knee.  

Service treatment records reveal that the Veteran was seen in July 1994 for complaint of right knee pain for 3 weeks.  The pain was increased with knee bends, running, and sitting for prolonged time.  The Veteran denied any trauma.  The diagnosis was retropatellar pain syndrome.  The Veteran was seen again in October 1994 and reported continued pain.  The diagnosis was mild right hamstring tendonitis.  

On a subsequent report of medical history in February 1995, the Veteran reported "I am in good health at this time."  He reported no history of a trick or locked knee, arthritis, rheumatism, bursitis, joint deformity, or lameness.  He also reported no current trick or locked knee, arthritis, rheumatism, bursitis, joint deformity, or lameness.  

Medical records from the Veteran's non-qualifying period of service reveal that on September 5, 2006, February 7, 2007, and October 10, 2007, musculoskeletal examinations were performed, and range of motion evaluation was performed for all extremities.  There were no findings or diagnoses pertaining to the right knee.  On March 9, 2007, a musculoskeletal examination showed normal movement of all extremities.  On March 13, 2007, there were no arthralgias.  On July 31, 2007 and February 19, 2008, the Veteran's knees were examined and no abnormalities were found.  

Private treatment records from the People's Clinic show that on May 29, 2009, examination was negative for arthralgias and myalgias.  The Veteran's gait was normal.  On March 13, 2009 and June 2, 2009, the Veteran had a normal gait, normal range of motion of all major muscle groups, and muscle strength was 5/5 in all major muscle groups.  On March 13, 2009, examination was negative for arthralgias and myalgias.  On June 2, 2009, examination was positive for arthralgias, but only of the left shoulder.  On December 30, 2008, the Veteran was noted to have a normal gait; and muscle strength was 5/5 in all major muscle groups.  

The reports of treatment after the period of qualifying service are significant because they contradict his recent statements reporting a long history of right knee symptoms.  These records demonstrate that, on numerous occasions, general examinations were conducted on the musculoskeletal system and lower extremities; and, while other musculoskeletal problems were found or reported, a right knee disorder was never mentioned.  This is probative evidence that he did not experience right knee symptoms at these times.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013)(recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"). 

Records from the DoctorsCare Walk-In Medical Center on October 6, 2010 reveal the first post-service complaint of right knee pain.  It was noted that the Veteran injured his right knee on September 2, 2010 and it was painful still.  It was noted that there had been no prior knee injuries.  The diagnosis was degenerative joint disease right knee, not work related.  

Records from the People's Clinic show that the Veteran was seen on September 3, 2010 with knee swelling and knee pain.  His medical history was unremarkable.  He was asking for a note for light duty work.  

Records from Tennessee Orthopedic Alliance reveal that, on September 13, 2010, the Veteran was seen for complaint of experiencing pain with standing for long periods of time in the factory where he was working.  An MRI showed evidence of degenerative changes within the knee.  The diagnosis was right knee degenerative joint disease.  

The Veteran was seen on October 15, 2010 at the VA Emergency Department.  A nursing assessment notes that he complained of right knee and leg pain for 2 days.  No injury was reported.  X-rays revealed osteophytes centrally.  An Emergency Department note indicates acute right medial/posterior knee pain, and that the Veteran was a factory worker who "stands all day."  The assessment was right knee pain.  The Veteran was seen again on October 20, 2010, at which time x-rays were noted as showing mild degenerative changes in the medial compartment and patellofemoral compartment.  

On October 22, 2010, the Veteran underwent a diagnostic therapeutic arthroscopy chondroplasty of the patella at the Tennessee Orthopedic Alliance.  

The Veteran was seen again at the VA Emergency Department on August 14, 2011 with acute onset of right knee pain while lifting boxes at work.  He reported that he was lifting boxes at work when he felt acute pain across the center and medial aspect of his knee joint when going from a squatting to standing position.  X-rays showed minimal changes of degenerative osteoarthritis.  

The pattern of complaint and treatment after the Veteran's qualifying service demonstrates that he had no right knee symptoms until September 2010, and that the initial reports made no mention of continuous symptoms since service.  Particularly significant, the October 6, 2010 account mentions a specific right knee injury on September 2, 2010 and that there had been no prior knee injuries.  This is consistent with the service treatment records which specify that there had been no injury associated with the complaints of right knee pain.  

While the Veteran was clearly treated for knee pain in 1994, during a period of qualifying service, the Board finds that there was no manifestation of arthritis during service or within a year of his last qualifying service on April 7, 2005.  Nevertheless, the current diagnosis of arthritis can still be linked by competent evidence to the in-service complaint of right knee pain.  

The Board remanded this issue in December 2014 to obtain a medical opinion on causation in light of the evidence of treatment for right knee pain in service.  In an opinion dated in February 2015, a VA clinician opined that a current right knee disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The clinician observed that the Veteran was seen on July 19, 1994 with complaint of right knee pain of 3 weeks duration but no specific injury was noted.  The Veteran was diagnosed with retropatellar pain syndrome and treated conservatively with instructions for per needed follow up.  Extensive review of service treatment records for 12 years following the incident failed to reveal any documentation of a recurring or chronic knee condition or any significant injuries.  On physical exams after the 1994 complaint, knee complaints were denied in the medical history section by the Veteran.  According to the examiner, most minor knee complaints, such as are documented in the Veteran's service treatment records, resolve without residuals.  Given the lack of documentation of a significant right knee injury or any recurring problems in service treatment records, the examiner found that it is much less likely than not that the Veteran's current right knee condition is caused by an in-service event, illness or injury.

There is no medical opinion that purports to relate any current right knee disorder to service.  It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana, 24 Vet. App. at 435.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Veteran has asserted that he had arthritis during service or within one year of service separation; however, in the notice of disagreement, he argued that the onset was three years prior to his diagnosis in 2010, and that this places the onset during active duty service.  However, this assertion ignores the finding that the Veteran had no qualifying service after April 7, 2005.  His later service does not qualify him for service connection.  

Moreover, the questions of when arthritis began, and the causation of arthritis, are questions which require medical knowledge.  The Veteran's assertions do not address the difference in diagnosis between service and currently.  The Veteran was diagnosed with a retropatellar pain in service, was subsequently found to be clinically normal, and he currently has been diagnosed with arthritis.  On the question of the relation between the remote in-service diagnosis and the current disability, medical evidence is required.  

Moreover, the opinion of the VA examiner is more persuasive to the Board because it is more consistent with the other evidence.  It is more consistent with the repeated musculoskeletal evaluations conducted in the years after service, with normal findings for the lower extremities, and with the acute injury reported in October 2010, with no prior injury noted.  The Veteran's assertion that arthritis began in service conflicts with this evidence.  As the Board finds the VA opinion of February 2015 to be the most persuasive evidence on the question of the onset and etiology of the currently diagnosed right knee arthritis, the Board finds that a preponderance of the evidence is against any relationship between a current right knee disability and service.  

In light of the facts found, the Board concludes that service connection for a right knee disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in November 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, service personnel records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by scheduling an appropriate VA examination to determine the nature and etiology of the Veteran's right knee disorder.  The VA examiner provided the etiology opinion requested by the Board (whether it is at least as likely as not that a current right knee disorder is causally or etiologically related to the Veteran's active service).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for a right knee disability is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


